79 S.E.2d 797 (1954)
239 N.C. 423
JAMISON
v.
CITY OF CHARLOTTE et al.
No. 538.
Supreme Court of North Carolina.
January 29, 1954.
*799 John D. Shaw, Charlotte, for appellee City of Charlotte.
Whitlock, Dockery, Ruff & Perry, Charlotte, for appellees County of Mecklenburg and Commissioners of County of Mecklenburg.
H. I. McDougle, Charlotte, for Public Library of Charlotte and Mecklenburg County, amicus curiae.
PARKER, Justice.
"In pleading a private statute or right derived therefrom it is sufficient to refer to the statute by its title or the day of its ratification, and the court shall thereupon take judicial notice of it." G.S. § 1-157.
When a jury trial is waived under the provisions of G.S. § 1-184, G.S. § 1-185 requires that the court's decision "shall be given in writing, and shall contain a statement of the facts found, and the conclusions of law separately." The judge must state his findings of fact and his conclusions of law separately. Woodard v. Mordecai, 234 N.C. 463, 67 S.E.2d 639; Bradham v. Robinson, 236 N.C. 589, 73 S.E.2d 555.
The sole finding of fact made by the court below is "the court finds as a fact that said Library Bonds are for a public purpose, having been duly authorized by a vote of the people in accordance with Chapter 1034 of the North Carolina Session Laws of 1949."
If the facts are as stated in the appellees' brief, and if so found by the trial court, we deem them material, so that we *800 may more accurately and safely pass upon the court's conclusions of law.
We are of the opinion that the court below has not sufficiently complied with the requirement of G.S. § 1-185 in that the court's decision does not contain a statement of the facts found, and that the case should be remanded in order that sufficient facts may be found as required by the statute. Shore v. Norfolk Nat. Bank, 207 N.C. 798, 178 S.E. 572; Raleigh Banking & Trust Co. v. Safety Transit Lines, 198 N.C. 675, 153 S.E. 158; Knott v. Taylor, 96 N.C. 553, 2 S.E. 680.
The parties shall be permitted to amend their pleadings, if they so desire.
It is ordered that the case be
Remanded.